Citation Nr: 0842582	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO. 06-16 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected pulmonary histoplasmosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty from May 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at a Board hearing in March 2007. 
This matter was previously before the Board and was remanded 
in February 2008.


FINDING OF FACT

The veteran has no current residuals of pulmonary 
histoplasmosis.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 10 percent for pulmonary histoplasmosis have not been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 6603 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been recently revised in part. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. Vazques-Flores v. Peake, 22 Vet. App. 37 (2008). 
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In February 2005, May 2008 and June 2008 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate service connection, 
increased rating, and earlier effective date claims. The 
letters advised the veteran of what information and evidence 
must be submitted by him and what information and evidence 
will be obtained by VA. Moreover, the May 2008 letter 
complied with the requirements articulated in the holding of 
Vazquez-Flores v. Peake.

The notice was not provided until after the rating decision 
on appeal was issued. However, the veteran was not prejudiced 
from this timing error because the RO readjudicated the 
veteran's claim in the August 2008 supplemental statement of 
the case after providing appropriate notice in the May and 
June 2008 letters. Thus, the Board finds that the essential 
fairness of the adjudication process was not affected by the 
VCAA timing error.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, medical articles, VA 
treatment records, and appropriate VA medical examinations. 

The Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.
The record reflects that the facts pertinent to the claims 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.

Analysis

The veteran contends that his service-connected pulmonary 
histoplasmosis warrants a disability rating in excess of 10 
percent. After careful review of the competent, relevant 
evidence of record, the Board finds that a disability rating 
in excess of 10 percent is not warranted for the veteran's 
service-connected pulmonary histoplasmosis.

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 8 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition. Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991). 

When the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time. See Fenderson v. West, 12 Vet. App. 119 
(1999). However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994). A claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.   

In a November 2008 statement, the veteran's representative 
asserts that the veteran's pulmonary histoplasmosis has 
increased in severity since his last VA examination in 2005. 
VA's General Counsel has indicated that a new examination is 
appropriate when the record demonstrates or the claimant 
asserts that the disability in question has undergone an 
increase in severity since the time of the last examination 
(VAOPGCPREC 11-95 (April 7, 1995)). In this instance, 
however, the Board finds that a new examination is not 
necessary because the competent evidence of record shows that 
the veteran's current respiratory disability is etiologically 
related to his long-term tobacco use and not to his history 
of pulmonary histoplasmosis. For claims received by VA after 
June 9, 1998, a disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service. 38 C.F.R. § 3.300(a). 

The record contains VA treatment records from 2004 to 2008 
which document the veteran's significant respiratory 
disability and treatment. The record also includes various 
medical articles discussing the general causes, symptoms, and 
treatments for histoplasmosis. The only competent medical 
evidence which addresses the etiology of the veteran's 
current respiratory disability is the April 2005 VA 
examination report. This examination report shows that 
pulmonary function testing revealed significant respiratory 
deterioration as a result of chronic obstructive pulmonary 
disease (COPD) secondary to tobacco use. No current residuals 
of histoplasmosis were noted. There is no competent evidence 
of record which contradicts this medical opinion. 

The veteran's service-connected pulmonary histoplasmosis is 
currently rated under Diagnostic Code 6602. Diagnostic Code 
6602 (for bronchial asthma) dictates that a 30 percent 
disability evaluation is warranted for FEV-1 of 56 to 70 
percent predicted, or FEV-1/FVC of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication. For FEV-1 of 40 to 55 percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three times per 
year) courses of systemic (oral or parenteral) 
corticosteroids, a 60 percent disability evaluation is 
warranted. 38 C.F.R. § 4.97, Diagnostic Code 6602. As the 
record reflects that the veteran's current respiratory 
disability is due to nonservice-connected COPD secondary to 
tobacco use and that the veteran currently has no residuals 
of pulmonary histoplasmosis, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
and a disability rating in excess of 10 percent is not 
warranted.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria. According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is unemployable because 
of his service-connected respiratory disability, the record 
does not include any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings. The veteran has not required frequent periods of 
hospitalization for his pulmonary histoplasmosis and 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings. Loss of industrial capacity is the principal factor 
in assigning schedular disability ratings. See 38 C.F.R. §§ 
3.321(a) and 4.1. 38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability." See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. Consequently, the Board finds 
that the 10 percent evaluation continued in this decision 
adequately reflects the clinically established impairment 
experienced by the veteran and referral for a higher rating 
on an extra-schedular basis is denied.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.





ORDER

A disability rating in excess of 10 percent for service-
connected pulmonary histoplasmosis is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


